Citation Nr: 0914887	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  02-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to an initial evaluation for service connected 
post-traumatic stress disorder (PTSD) in excess of 30 percent 
since August 23, 1999. 

2.	Entitlement to an evaluation for service connected PTSD in 
excess of 50 percent since April 13, 2007.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1966 to May 
1969, from August 1970 to May 1971 and from May 1971 to 
October 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

On the VA Form 9 received in September 2003, the Veteran 
indicated that he wanted a Travel Board hearing.  This appeal 
was remanded by the Board in June 2004 to schedule a Board 
hearing at the RO.  In April 2008, the Veteran was contacted 
and he indicated that he wanted to withdraw his hearing 
request.  As such, the Veteran's hearing request is 
considered withdrawn and the Board will continue with 
appellate review.  

This appeal was remanded by the Board in September 2004 for 
additional development.  

The Board also received additional argument from the 
Veteran's representative in February 2009.  The 
correspondence was accompanied by a waiver of the Veteran's 
right to initial consideration of the new evidence by the RO.  
38 C.F.R. §§ 19.9, 20.1304(c) (2008).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	From August 23, 1999 to January 8, 2008 the competent 
medical evidence shows that symptoms of PTSD most closely 
approximates the following: occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

3.	After January 9, 2008, the symptoms of PTSD caused total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.	The criteria for a 70 percent rating for PTSD for the 
period from August 23, 1999 to January 8, 2008 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.	The criteria for a 100 percent rating for PTSD from 
January 9, 2008 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection for PTSD.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the Veteran's claim for an increased initial 
rating for PTSD, the Board has considered the holding by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the Veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in November 2004 that fully addressed 
all notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a rating decision in June 2007, and a rating decision 
and statement of the case in August 2008.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in December 1999 and April 2007.  Additionally, a private 
psychological assessment was submitted in January 2008.  The 
Board finds that the evidence is sufficient to make a 
decision on the claim; therefore, an additional VA 
examination is not warranted at this time.  See 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
Veteran timely appealed the rating initially assigned for 
PTSD, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The Veteran's service-connected PTSD is currently assigned a 
30 percent rating for the period from August 23, 1999 and a 
50 percent rating from April 13, 2007 under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  The Board finds that the 
Veteran is entitled to a 70 percent rating for the period 
from August 23, 1999 to January 8, 2008 and a 100 percent 
rating for service-connected PTSD since January 9, 2008.  

The Board has reviewed all the medical evidence of record.  
In a September 1998 VA psychological assessment, the Veteran 
was diagnosed with anxiety.  In July 1999, the diagnosis was 
rule/out PTSD.  In August 1999, the Veteran was first 
diagnosed with PTSD.  He had intrusive recollections, 
flashbacks and nightmares every two to three months.  He had 
startle responses and avoided thoughts, feelings, 
conversations and other people.  He had a sense of 
foreshortened future and insomnia, irritability and poor 
concentration.  He also had hypervigilence, nervousness, 
chronic worry, anhedonia, sadness, reduced energy, guilt, 
fleeting and passive suicidal thoughts, irritability, crying 
spells, hopelessness and worthlessness.  The Veteran was 
anxious, depressed, and angry.  His speech was fluent and 
coherent.  His thought process was logical and goal directed.  
He had rare transient passive suicidal ideation and rare 
auditory hallucinations.  His cognition was mildly impaired, 
insight was good and judgment was good.  He was assigned a 
GAF of 46.  

The VA treatment notes shows treatment for PTSD from 1999 to 
2000.  The Veteran had sleep disturbances, nightmares, visual 
illusions and occasion vague auditory hallucinations.  His 
affect was full, bright and appropriate.  He was anxious and 
dysthymic.  He was alert, cooperative, and his speech was 
clean and goal oriented.  He had normal thought process.  He 
had intrusive thoughts but did not show psychotic symptoms.  
He had suicidal and homicidal ideation at times.  His 
judgment was variable and his insight was minimal and 
cognitive function was impaired.  He was diagnosed with PTSD 
and assigned a GAF of 40.  

In December 1999, the examiner reviewed the claims file.  The 
Veteran reported stress, memory problems and dreams.  He had 
low energy, depression and poor concentration.  He did not 
have psychomotor abnormalities.  He had avoidance symptoms.  
He had good eye contact with the examiner.  He had prolonged 
speech latency and did not appear to completely understand 
what was being asked of him during the examination.  He was 
at times circumstantial and tangential in his replies to the 
examiner's questions.  He was minimally anxious and mildly 
constricted in affect.  He was appropriate in his expressed 
thoughts.  His thought process was coherent.  He did not show 
psychotic symptoms.  He did not have suicidal ideation.  He 
was diagnosed with PTSD and assigned a GAF of 45.  The 
examiner noted that PTSD did not cause problems with the 
Veteran's employment; his cognitive and orthopedic injury 
caused the Veteran to be unable to work.  

In an April 2007 VA Compensation and Pension Examination, the 
examiner reviewed the claims file.  The Veteran has disturbed 
sleep, about four hours a night which was interrupted several 
times by nightmares.  He experienced nightmares about once 
per month.  He had intrusive thoughts on a regular basis 
approximately once per week that could last for several 
hours.  The Veteran avoided talking about his experiences in 
Vietnam.  He watched the news, however would get disturbed 
and could not watch movies associated with Vietnam.  He 
avoided crowds, including family reunions.  The Veteran had a 
big startle reaction and could not tolerate Fourth of July 
fireworks.  He was also hypervigilent, irritable and short 
tempered.  The Veteran was nervous and tense all the time.  
He was also depressed.  He had a down mood, low energy and 
had suicidal ideation.  The Veteran had been married 4 times, 
with his current marriage lasting 13 years at the time of the 
examination.  His PTSD symptoms strained his current 
marriage.  He had 2 children from his current marriage with 
whom he had a hard time relating to them and his wife.  The 
Veteran was unable to help around the house.  He attended 
church approximately twice per month and ate out once per 
month.  He would retreat to the bedroom shortly after company 
would arrive at his house.  The Veteran was detached and 
separated from others.  He had restricted affect and 
difficulty concentrating.  

During the examination, the Veteran was casually and 
appropriately dressed, he was oriented and his mood was down.  
His short term memory was fair to poor.  There was no 
evidence of thought disorder.  He did not have delusions or 
hallucinations. His eye contact was fairly good.  The Veteran 
had fair to good verbal analysis and good verbal abstracting 
skills.  There was no significant impairment in thought 
process or communication.  He did not show socially 
inappropriate behaviors.  He was assigned a GAF of 54.  The 
examiner concluded that the Veteran's inability to work was a 
combination of his physical ailments and PTSD.  The examiner 
found that the Veteran's irritability and depression due to 
PTSD would make work difficult for the Veteran.  PTSD 
produced a moderate to considerable degree of dysfunction in 
terms of his social functioning and work capacity.  

Based on the foregoing, as well as the statement from the 
Veteran's wife, the Board finds that the objective evidence 
of record shows that the Veteran's symptoms were consistently 
severe from August 1999 to January 2008.  The symptoms of 
PTSD more closely approximated a 70 percent evaluation during 
this time.  The Veteran had severe social and occupational 
impairment during this time.  He had visual and auditory 
hallucinations as well as visual illusions.  In December 
1999, the Veteran's speech was affected and has 
circumstantial and tangential in his replies.  The medical 
evaluations show that the Veteran had frequent suicidal 
thoughts.  He avoided people and was angry, nervous, anxious 
and irritable.  He had disturbed sleep with intrusive 
recollections and nightmares as well as startle responses and 
hypervigilance.  Clearly, the severity of the Veteran's 
symptoms impacted his personal and family relationships.  As 
the Veteran was married 4 times and his current relationship 
with his wife and children was strained, he had serious 
difficulty maintaining effective relationships.  

The Board acknowledges the December 1999 VA examiner's 
opinion that the Veteran's occupation was not affected by his 
PTSD; however, the Veteran was unemployed since 1991.  In 
April 2007, the examiner noted a moderate to considerable 
affect on the Veteran's ability to work due to his PTSD.  The 
Board finds that the effect of the PTSD symptoms was severe.  
Additionally, his inability to have effective social 
relationships combined with considerable dysfunction in his 
occupational abilities warrants a 70 percent evaluation.  
Further, the GAF scores support the Board's finding.  The 
medical evidence since August 1999 shows GAF scores that 
reflect serious to major impairment in social relationships.  
In April 2007, the Veteran's GAF score had increased; 
however, the examiner concluded that work would be difficult 
for the Veteran and PTSD caused moderate to considerable 
impairment.  As such, the consistency in the impairment of 
his social relationships as well as the difficulties imposed 
on his inability to work warranted a 70 percent evaluation 
from August 23, 1999 to January 8, 2008.

A 100 percent evaluation is not appropriate during this time 
because there was no evidence grossly inappropriate behavior 
or persistent danger of hurting self or others.  There was 
some inability to perform activities of daily living, however 
the Veteran was oriented to time and place during the 
examinations and he did not show memory loss for names of 
close relatives or his own name.  Therefore, prior to January 
9, 2008, a 100 percent evaluation is not warranted.  

After January 9, 2008, however, the Board finds that a 100 
percent evaluation is warranted.  The Veteran submitted a 
January 2008 private psychiatric assessment.  The 
psychiatrist considered the circumstances of the Veteran's 
service in Vietnam and his medical history.  The psychiatrist 
also considered the Veterans employment history and examined 
the Veteran.  The psychiatrist noted that the Veteran was 
married four times.  He was currently married and the Veteran 
described himself as socially isolative, withdrawn and 
depressed much of the time.  The Veteran had difficulty 
finding pleasure in his life and seemed to have a significant 
sense of avoidance for stress as a defense mechanism.  The 
Veteran had numerous recurrent intrusive thoughts of service 
and periods of increase arousal.  He stated that he was 
unable to watch television news coverage of the Iraq war 
which caused increased flashbacks of Vietnam.  

The Veteran had significant levels of depression and anxiety.  
The Veteran would relive his experiences in service and had 
intrusive dreams of Vietnam.  The Veteran had a diminished 
interest in participating in many significant activities in 
his life and avoided social activities.  The Veteran avoided 
other people.  The Veteran had problems with insomnia, 
significant levels of irritability, problems with poor 
concentration and mild memory impairment.  He had exaggerated 
startle responses and hypervigilence.  He had fairly 
significant symptoms of depression which overlapped with his 
PTSD.  

The psychiatrist found that the Veteran had a deteriorating 
course since he left employment in 1991.  The psychiatrist 
found that the Veteran's PTSD alone prevented the Veteran 
from working.  The psychiatrist found that the Veteran had 
GAF scores in the 40s and 50s.  The Veteran was treated with 
medication for depression and anxiety and met regularly with 
other Veterans in PTSD groups.  The Veteran has ongoing 
thoughts of the war and suicide.  He had a sense of 
foreshortening of his own life.  He also had difficulty in 
important social interactions between his children and other 
family members.  The psychiatrist found that the PTSD 
symptoms could account for the entire constellation of his 
inability to function and carry on his activities of daily 
living.  

The Board finds that the Veteran's symptoms as of the January 
2008 assessment had increased in severity.  The symptoms of 
PTSD caused both occupational and social impairment.  The 
examiner noted that PTSD alone caused the Veteran to be 
unable to work.  Additionally, his symptoms interfered with 
his routine activities and daily life.  He clearly had 
deficiencies in work and family relations.  The ongoing 
thoughts of war and suicide show that the Veteran had 
increased symptoms that were severe.  He further isolated 
himself and his symptoms of depression, which were 
intertwined with PTSD increased during this time.  The Board 
finds that the January 2008 psychological assessment is 
competent evidence that PTSD rendered the Veteran unable to 
work.  As such, the Board finds that a 100 percent evaluation 
is appropriate since January 9, 2008.  




	(CONTINUED ON NEXT PAGE)




ORDER

A 70 percent evaluation for service connected PTSD is granted 
from August 23, 1999 to January 8, 2008, subject to the laws 
and regulations governing the payment of monetary awards.

A 100 percent evaluation for service connected PTSD is 
granted from January 9, 2008, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


